Third District Court of Appeal
                                State of Florida

                         Opinion filed November 15, 2017.
          Not final until disposition of timely filed motion for rehearing.
                                ________________

                         Nos. 3D17-1583 and 3D17-2274
                         Lower Tribunal No. 00-35187A
                               ________________

                               Terrence Harris,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.

      Appeals under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Victoria Del Pino, Judge.

      Terrence Harris, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.

Before ROTHENBERG, C.J., and FERNANDEZ, and LUCK, JJ.

      FERNANDEZ, J.

      Terrence Harris appeals the denial of his 3.850 motion for post-conviction

relief and the lower Court’s Final Order Prohibiting Defendant from Filing Further

Pro Se Pleadings in the Circuit Court. We consolidate both appeals and affirm

without discussion.
                                 ORDER TO SHOW CAUSE

      Furthermore, as it appears that Harris has submitted multiple pro se post-

conviction appeals,   1   all of which have been meritless, we order Harris to show

good cause within thirty (30) days why this Court should not prohibit him from

submitting further pro se appeals, petitions, motions or other proceedings related to

circuit court case number F00-35187A, unless such pleadings are signed by an

attorney who is a duly licensed member of the Florida Bar in good standing. After

this order to show cause and giving Harris an opportunity to respond, this Court

may prevent such further filings. State v. Spencer, 751 So. 2d 47 (Fla. 1999).

      Additionally, and absent a showing of good cause, this Court may issue an

order to be forwarded to the Florida Department of Corrections for its

consideration of disciplinary action, including the forfeiture of gain time. See §

944.279(1), Fla. Stat. (2017).

      Affirmed. Order to show cause issued.




1 See 3D15-2638; 3D14-1192; 3D14-1050; 3D12-2972; 3D10-2995; 3D10-412;
3D09-1223; 3D08-3155; 3D07-2990; and 3D07-1255.

                                           2